Barnard, P. J.
Isaac L. Blauvelt died in Rockland county in 1861, leaving a last will. The deceased left a widow and two daughters. By the will the widow was entitled to “the use of all my real and personal estate,” with full power of sale of the real estate “as tp her shall seem just.” After the widow’s death a life-estate in one-half of the estate was given to each of the daughters, with remainder to their children. The widow was one of the executors. She had no power to use any portion of the principal for her own purpose, but the entire estate was disposed of after her life-estate ceased. The widow has sold certain of the testator’s lands, and claims to be entitled to hold the proceeds as her own. The surrogate properly disallowed this. The meaning arid intent of the will is that the widow may sell the lands for the purposes of the will. She is to have the entire use of thó proceeds, but the same must go to the daughters and their children, as provided for in the will. The construction claimed by the widow is inconsistent with the scope and intent of the will, and a gift of a life-estate with power of sale and remainder'over after the life-estate of all the testator’s property is entirely con*587sistent with the power of sale. Monarque v. Monarque, 80 N. Y. 320. The proceeds of the land became personal estate when the land was sold and actually converted into money under this power, and the surrogate had jurisdiction to compel an account therefor. The appellants make no point as to the propriety of the decree holding the executors liable for imprudent loans. The decree seems faultless in this respect. King v. Talbot, 40 N. Y. 76. The decree should be affirmed, with costs. All concur.